Motion for stay granted on reargument on condition that defendants within ten days give a bond in the sum of $2,000, conditioned to pay the interest that shall accrue upon all the mortgages upon said premises pending the stay granted herein, and the taxes upon the property, provided the proceeds of the sale are insufficient to pay plaintiff’s claim in full; otherwise, motion for stay denied and temporary stay vacated. Present — Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ. Order to be settled before Mr. Justice Burr.